DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 8-9, 13, 15-19, 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/2/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 8-9, 13, 15-19, 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest  an apparatus for detecting the presence or absence of an analyte in a liquid sample, comprising: a collection chamber, comprising an opening with an outer surface for collecting a liquid sample, and the outer surface having a thread thereon; a cover for covering the opening of the collection chamber, wherein the cover comprises a cover edge with an outer surface and inner surface, and the inner surface of the cover having a thread thereon in conjunction with the thread of the outer edge of the opening; and a cup body comprising the collection chamber, the cup body having an outer edge; wherein the apparatus further comprises a prompting device for prompting if the cover is covered to a specified location, and the prompting device comprises a first element, a second element, and a third element, wherein the first element is elastic, and the second element and the third element are non-elastic; wherein the first element, with a first end and a second end, is located in a chamber, wherein the chamber comprises an opening, and the chamber, protruding outwardly from the outer surface of the cover edge, is located on the outer surface of the edge of the cover; wherein the first end of the first element is fixed in the chamber, the second end of the first element is suspended, and a portion of the first element is exposed from the opening of the chamber; wherein the second element and the third element are located on the outer edge of the cup body; wherein when the first end of the first element passes through the second element that blocks the first element, the second element causes deformation and vibrations of the first element, which produce a sound as to prompt that the cover is covering the specified location, and wherein the first element is parallel to a central axis of the cover.  The closest prior art of record, Chen 2013/0068649, teach a position indicator 212 on a container and making a sound with the position indicators 216.  Chen fails to teach an elastic element with a portion exposed from an opening in a chamber, the chamber protrudes outwardly from the outer surface of a cover edge and is located on the outer surface of the edge of the cover.  Marques et al (5,238,130) teach a closure for a container with locking projections 30 in the cap, the projections 30 deflect when riding over the inclined surfaces 11 (Fig. 1), but Marques fails to teach the projection is parallel to the central axis and a portion of the projections exposed from the opening of the space between the inner side wall 36 and the outer wall 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798